246 Ind. 530 (1965)
207 N.E.2d 215
PLUNKET
v.
LANE, WARDEN INDIANA STATE PRISON.
No. 0-750.
Supreme Court of Indiana.
Filed May 20, 1965.
Everett Plunkett, pro se.
John J. Dillon, Attorney General, for respondent.
ACHOR, J.
Petitioner has filed pro se in this court a pleading entitled "Verified Petition for Writ of Habeas Corpus." Petitioner pleaded guilty to a charge of second degree burglary, for which he was convicted. The pleading constitutes an attempt to attack the validity of *531 petitioner's commitment by raising questions concerning the conduct of a presentence investigation of his case.
This court on many occasions has noted that we have no jurisdiction to entertain the petition here presented since no original jurisdiction to grant writs of habeas corpus has been placed in the Supreme Court. Lucianno v. Lane, Warden (1965), 246 Ind. 186, 204 N.E.2d 220; State ex rel. Morvilius v. State (1960), 241 Ind. 199, 170 N.E.2d 825; Rash v. Howard (1948), 226 Ind. 546, 82 N.E.2d 88.
For the above reasons the petition for habeas corpus is dismissed.
Arterburn, C.J., Jackson, Landis & Myers, JJ., concur.
NOTE.  Reported in 207 N.E.2d 215.